     Case 1:18-cv-12353-DPW Document 85 Filed 07/02/19 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS


NELIO NELSON GOMES da SILVA,
             Petitioner
          v.                                 C.A. NO. 1:18-CV-12353-DPW
MARCILENE de AREDES,
             Respondent


                   AFFIDAVIT OF JOSUE FERREIRA




                               Page 1 of 2
Case 1:18-cv-12353-DPW Document 85 Filed 07/02/19 Page 2 of 6
Case 1:18-cv-12353-DPW Document 85 Filed 07/02/19 Page 3 of 6
Case 1:18-cv-12353-DPW Document 85 Filed 07/02/19 Page 4 of 6
Case 1:18-cv-12353-DPW Document 85 Filed 07/02/19 Page 5 of 6
        Case 1:18-cv-12353-DPW Document 85 Filed 07/02/19 Page 6 of 6



                              CERTIFICATE OF SERVICE
I, Brenna Cass, hereby certify that this document filed through the ECF system will be sent
electronically to the registered Petitioner as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants.
Dated: June 27, 2019

     /s/ Brenna Cass




                                          Page 2 of 2
